Name: Commission Regulation (EEC) No 1983/88 of 5 July 1988 laying down detailed rules for the application of Council Regulation (EEC) No 3955/87 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station
 Type: Regulation
 Subject Matter: political geography;  agricultural activity;  electrical and nuclear industries;  health;  deterioration of the environment;  trade
 Date Published: nan

 No L 174/32 Official Journal of the European Gommunities 6. 7. 88 COMMISSION REGULATION (EEC) No 1983/88 of 5 July 1988 laying down detailed rules for the application of Council Regulation (EEC) No 3955/87 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station specimen, that the products which they accompany do not exceed the maximum permitted levels laid down in Regulation (EEC) No 3955/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3955/87 of 22 December 1987 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station ('), and in particular Article 6 thereof, Whereas, in accordance with Regulation (EEC) No 3955/87, the Member States must carry out checks on products originating in third countries ; whereas provision should be made for such checks to be performed by sampling and under the responsibility of the Member States in which the products in question are the subject of declarations of release for free circulation ; Whereas, following the accident at the Chernobyl nuclear power-station, the Council adopted on 30 May 1986 a first Regulation (EEC) No 1707/86 (2) on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station ; whereas the detailed rules for the application of that Regulation were adopted in Commission Regulation (EEC) No 1762/86 (3) ; whereas both these Regulations' expired on 31 October 1987 ; Whereas it is necessary to lay down detailed rules for the application of Regulation (EEC) No 3955/87 ; Whereas, in order to ensure maximum effectiveness of the checks, provision must be made for objective criteria to be used by the Member States in applying controls ; whereas provision should - also be made for products produced or harvested before 26 April 1986, the date of the Chernobyl nuclear accident, to be exempted from the checks ; Whereas the Commission must be notified regularly of the results of checks carried out by the Member States ; whereas such notifications must include precise details , in particular of the country of origin, the product concerned and its degree of contamination ; whereas it is for the Commission to inform the other Member States of such notifications ; Whereas, in accordance with Article 4 of Regulation (EEC) No 3955/87, export certificates may be presented at the time of checks ; whereas the purpose of the export certificates is to show, on the basis of a uniform Article 1 1 . Checks on the products referred to in Article 1 of Regulation (EEC) No 3955/87 to ensure that the maximum permitted levels laid down by the said Regulation are observed shall be carried out by the Member States in which release for free circulation of the products takes place . Checks shall be carried out either prior or subsequent to acceptance of the declaration of release for free circulation, and in any case before the goods are given clearance . 2. Checks shall be carried out by sampling in accordance with the following minimum standards . The choice of the Member State as to the intensity of controls to be carried out shall be made taking account in particular of the degree of contamination of the country of origin, the characteristics of the products in question, the results of the checks and any export certificate presented . Member States need not require checks for products which present, to the satisfaction of the competent authorities, no risk of contamination owing to the fact that their date of production or harvest is prior to 26 April 1986. 3 . For animals for slaughter, the checks shall be carried out at the border or at the time of slaughter. Clearance of release for free circulation ghall be subject to the presen ­ tation of a certificate issued by the competent authorities responsible for controls in the slaughterhouse to the effect that the meat in question has undergone the system of checks and that those checks have not shown that the maximum permitted levels have been exceeded. To that end and on arrival in the country of destination , the animals for slaughter must be taken directly to a slaughterhouse and, in accordance with animal health requirements, they must be slaughtered within three working days at the latest following their entry into that slaughterhouse . (') OJ No L 371 , 30 . 12. 1987, p. 14. 0 OJ No L 146, 31 . 5 . 1986, p. 88 . 0 OJ No L 152, 6 . 6 . 1986, p . 41 . 6. 7. 88 Official Journal of the European Communities No L 174/33 4. Where failure to comply with the maximum permitted levels is observed in respect of a given product, the competent authorities of the Member State may decide to refuse the product or destroy it. Article 2 Without prejudice to the further measures provided for in Articles 4 and 5 of Regulation (EEC) No 3955/87, where a product originating in a third country is recorded as exceeding the maximum permitted levels, checks shall be stepped up for all such products originating in the third country in question . Article 3 1 . Each Member State shall notify the Commission without delay of recorded cases of non-compliance with the provisions on maximum permitted levels, stating the country of origin, the description and degree of contami ­ nation of the goods, the means of transport, the exporter and the decision taken in respect of the lots in question . A summary table showing the number of cases of non-compliance recorded and a general report on checks carried out shall be forwarded each month by each Member State by the 15th of the following month at the latest. Notifications shall include at least the items set out in Annex I. 2. Member States shall inform the Commission of any changes in the bodies assigned to forward the data and implement checks from those last notified to the Commission pursuant to the provisions of Article 3 (2) of Regulation (EEC) No 1762/86. 3 . The Commission- shall inform the Member States without delay of recorded cases of non-compliance with the maximum permitted levels . Article 4 1 . The declaration of release for free circulation of the products as referred to in Article 1 of Regulation (EEC) No 3955/87 may be accompanied by an export certificate issued by the competent authorities of European third countries . 2. The export certificates shall attest that the products which they accompany comply with the maximum permitted levels laid down in Article 3 of Regulation (EEC) No 3955/87. They shall be compiled using a form printed on white paper in accordance with the specimen in Annex II . 3 . The Commission shall communicate to the Member States the details concerning the authorities authorized in the third countries in question to issue export certificates . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 174/34 Official Journal of the European Communities 6. 7. 88 ANNEX I Notifications from the Member States concerning cases of non-compliance with the maximum permitted levels :  tariff heading and description of goods where the tariff heading is not sufficient,  quantities,  level of contamination recorded,  country of origin ,  means of transport,  exporter,  number and date of export certificate where presented,  decision taken (goods refused or destroyed). ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  H  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II 1 Exporter (name , full address, country) Exportateur (nom , adresse complÃ ¨te , pays) EXPORT CERTIFICATE FOR AGRICULTURAL PRODUCTS CERTIFICAT D'EXPORTATION POUR DES PRODUITS AGRICOLES No ORIGINAL 2 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te, pays) 3 ISSUING BODY  ORGANISME Ã METTEUR THIS CERTIFICATE MUST BE LODGED WITH THE ENTRY FOR FREE CIRCULATION AND BE KEPT BY THE CUSTOMS LE PRÃ SENT CERTIFICAT DOIT Ã TRE DÃ POSÃ  AVEC LA DÃ CLARATION DE MISE EN LIBRE PRATIQUE ET Ã TRE CONSERVÃ  PAR LA DOUANE 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Identity of means of transport IdentitÃ © du moyen de transport 7 Invoice(s)  Facture(s) 1 8 Marks and numbers  Number and kind of packages  Description of products Marques et numÃ ©ros  Nombre et nature des colis  Description des produits r 9 Gross mass (kg ) Masse brute (kg ) 10 Net mass (kg ) Masse nette (kg ) 11 (where applicable ) Recorded radioactivity level ( Bq/kg ) ( le cas Ã ©chÃ ©ant ) Taux de radioactivitÃ © constatÃ © ( Bq/kg ) 2 8 Marks and numbers  Number and kind of packages  Description of productsMarques et numÃ ©ros  Nombre et nature des colis  Description des produits " 9 Gross mass (kg ) Masse brute (kg ) 10 Net mass (kg ) Masse nette (kg ) 11 (where applicable ) Recorded radioactivity level ( Bq/kg ) ( le cas Ã ©chÃ ©ant ) Taux de radioactivitÃ © constatÃ © ( Bq/kg ) 12 CERTIFICATION BY THE COMPETENT AUTHORltY  VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the accumulated radioactivity level in terms of caesium-134 and - 137 for the products described above does not exceed : Je soussignÃ © certifie que pour les produits dÃ ©crits ci-dessus la radioactivitÃ © maximale cumulÃ ©e de cÃ ¦sium 134 et 137 ne dÃ ©passe pas :  370 Bq/kg for milk and milk products listed in Annex III to Regulation ( EEC) No 3955/87 and for foodstuffs intended for the special feeding of infants (') 370 Bq/kg pour le lait et produits laitiers repris Ã l'annexe III du rÃ ¨glement (CEE ) n0 3955/87 et pour les denrÃ ©es alimentaires destinÃ ©es Ã l' alimentation particuliÃ ¨re des nourrissons (')  600 Bq/kg for all the other products concerned ( 1 ) 600 Bq/kg pour tous les autres produits concernÃ ©s (') Place  Lieu : Date : Signature : Stamp  Cachet : (') Delete as appropriate  Biffer la mention inutile . class="page"> </body></html>